Citation Nr: 0104289	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-19 449	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for post traumatic left rotator cuff tendonitis. 


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  His appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
in Hartford, Connecticut (RO), granted the veteran service 
connection and assigned him a 20 percent evaluation for post 
traumatic left rotator cuff tendonitis. 


REMAND

The veteran claims that the evaluation assigned his left 
shoulder disability should be increased to reflect more 
accurately the severity of his left shoulder symptomatology.  
A preliminary review of the record discloses that additional 
development by the RO is necessary before the Board can 
decide the merits of the veteran's claim.

In a September 1999 letter to the veteran, the RO informed 
the veteran that it was certifying his appeal to the Board 
for disposition.  In October 1999, the veteran's 
representative submitted additional evidence, including VA 
outpatient treatment records, a handwritten note from the 
veteran's physical therapist, and a Magnetic Resonance 
Imaging report, to the Board in support of the veteran's 
claim.  In certain circumstances, additional evidence that is 
submitted to the Board within a period of ninety days 
following the mailing of notice to the appellant that his 
appeal has been certified to the Board for appellate review 
and that the appellate record has been transferred to the 
Board may be accepted by the Board in support of the 
appellant's claim.  See 38 C.F.R. § 20.1304(a) (2000).  In 
this case, the additional evidence submitted in October 1999 
has not been considered by the RO and neither the veteran nor 
his representative has requested a waiver of such 
consideration.  Therefore, this evidence must be referred to 
the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case (SSOC).  
See 38 C.F.R. § 20.1304(c).

In addition, it appears that there are pertinent records that 
are outstanding and need to be secured to evaluate fairly the 
veteran's claim.  In a written statement submitted in 
February 1999, the veteran's representative indicated that 
the veteran was receiving physical therapy for his shoulder 
at the West Haven VA Medical Center (VAMC) on a weekly basis.  
To date, the RO has not attempted to obtain records of this 
therapy.  On Remand, the RO should obtain these records as 
well as provide the veteran an opportunity to assist the RO 
in obtaining and associating with the claims file all other 
possibly pertinent medical records.  The RO should also 
provide the veteran an opportunity to present additional 
argument in support of his claim.  See Kutscherousky v. West, 
12 Vet. App. 369, 373 (1999) (holding that an appellant has a 
right to submit additional evidence and argument on all 
matters the Board has remanded to the RO).  

Finally, during the pendency of this appeal, a bill was 
passed that amplifies the VA's duty to assist the veteran in 
developing the facts pertinent to his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3(a), 
4, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§§ 5101-5107).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that the duty to 
assist includes the duty to obtain an adequate and 
contemporaneous VA examination of the veteran's disability.  
In this case, the VA last examined the veteran's left 
shoulder in August 1998.  The Board believes that the veteran 
should be afforded another, more recent VA compensation 
examination for the purpose of ascertaining the current level 
of impairment caused by his left shoulder symptomatology. 

For the reasons indicated above, this case is remanded to the 
RO for the following development:

1.  The RO should contact the veteran and 
request him to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and private, who have treated him for 
his left shoulder disability and whose 
records have not yet been secured.  After 
obtaining any necessary authorizations, 
the RO should secure and associate with 
the claims file all records of this 
treatment, including all reports of 
physical therapy from the West Haven 
VAMC.    

2.  The RO should then schedule the 
veteran for an orthopedic examination for 
the purpose of determining the nature and 
severity of his service-connected left 
shoulder disability.  Prior to the 
examination, the RO should provide the 
examiner with the veteran's claims file 
and a copy of this Remand for review.  
After perusing the claims file and 
conducting a thorough examination, 
including all indicated tests, the 
examiner should: (1) fully describe all 
left shoulder symptomatology manifested 
by the veteran; (2) indicate the level of 
impairment caused by the veteran's left 
shoulder disability in terms of the 
nomenclature of the rating schedule; and 
(3) specify whether the veteran has 
functional loss or weakness of the left 
shoulder due to an objective 
demonstration of pain upon movement, 
weakened movement, excess fatigability, 
or incoordination, and whether pain could 
significantly limit his functional 
ability during flare-ups or with repeated 
use of the affected joint over a period 
of time.  The examiner should express 
clearly the rationale on which he bases 
his opinion.  

3.  The RO should review the examination 
report to determine whether it complies 
with the previous instruction.  If the 
report is inadequate, it should be 
returned to the examiner for completion.

4.  Once the aforementioned development 
has been completed, the RO should 
readjudicate the veteran's claim based on 
all of the evidence of record, including 
that which was received in October 1999.  
If the RO denies the benefit sought, it 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto before the 
case is returned to the Board for further 
review.  The RO should also take any 
other action necessary to comply with the 
notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 
2000.  

The purpose of this REMAND is to afford the veteran due 
process of law and to further develop the record in support 
of the veteran's claim.  At this time, the Board does not 
intimate any opinion as to the merits of this appeal, but 
reminds the veteran that he may submit any additional 
evidence he wishes to have considered in connection 
therewith.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



